At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Saturday the 13th April 1745 Before the Honble L8 Lockman Esq. Judge of s8 Court the following Preparatory Examinations were taken *303Cap* James Allen Comm1 of the Privateer Sloop Revenge on oath in Court' gave Answer to the following Questions.
Ques* Is* When where and by whom was the Ship taken brought in here by you
Ansr On or about the 16th day of March last Past in the Old Streights of Bahama she was taken by me and Cap* Marshall Commr of the Privateer Success in Consort with me.
Ques* 2a Had you any engagement with sa Vessel
Ansr Yes she fired one broadside at me and Several Small Arms
Ques* 3. What Number of Persons (and of what Nation were they on board at the time of Capture
Anr About thirty five or thirty Six Spaniards two English Boys and three or four Dutchmen
Q* Under what Colours did she Engage
Ar Under Spanish Colours
Q* Are the Papers Produced in Court Mark’d A. B. C. D all that were found on Board at the time of Capture without fraud Subduction Addition or Embezelment Ansr Yes.
Q* What number of Canon had she
Anr Twelve.
James Allen
Cap* Peter Marshall Comr of the Privateer Success in Consort wth sa Allen gave Oath in Court to the truth of the Above Examination.
Peter Marshall
Thomas Wilkinson Master of the said Sloop Revenge gave Oath in Court to the truth of the Examination aforesaid.
Tho*5 Wilkinson
Mr Moses Lopez being A Jew was sworn on the five Books of Moses in Court to give true Interpretation in this Case.
Cosme Zegarayn A Spaniard On Oath in Court gave Answer to these Questions
Qt XBt Have you any knowledge of this Ship brought in here by the Cap*3 Allen and Marshall declare all you know
Ansr I was Captain of the Nostra Seniora de Carmen a Ship of war of thirty Guns belonging to the King of Spain and on or About the Eighteenth of March last N: S between the Islands of Mona and S* Domingo, we came up with this ship and took her because she was loaden with Spanish effects Cocoa Hides tobacco Snuff Sugar Spanish money and Spanish dye wood and so by the laws of Spain liable to Confiscation, And thereupon the *304Comonodore Don Pedro de Garayeschea who was with me in the Nostra Seniora de Carmen and I myself Condemned and Pronounced the sa Vessel to be lawfull Prize by Virtue of our Commissions. The same day by order of the Commodore in pursuance of the Commis11 Produced in Court Mark3 A I went on board the Prize and was going to the Havana in her but on the twenty seventh of the same month in the Old Streights of Bahama I was taken by two English Privateers commanded by Cap1 Allen and Cap1 Marshall
Q* 2a Did you make any defence and what
Anr As the English Privateers came up with me I hoisted Spanish Colours and gave them A broadside and then struck because I had not men enough to defend her longer, Which defence I should not have made had not the Ship been the King of Spains Property.
At a Court of Vice Admy held at Newport in the Colony of Rhode Island on thursday the 18th of April 1745. Before the HonWe L. Lockman Esqr Judge
The Court being Opened the Libel and Monition read Cosme Zegarayn being ask’d by Mr M. Lopez Sworn Interpreter, if he had anything to Object to the Condemnation of the sa Vessel Goods etc. to which he answa no and Presented the following Petition. Proclaim11 was made in C1 for all persons had any claim to the sa Vessel etc. to give Notice thereof Mr Bull Ad1 for [Pieter Couenhaven?] desired time to- put in A Claim upon w°n The Court was Adjourned untill monday next at 9 AClock and Opend Accordingly
Mr Bull required farther time upon w011 The Court was Adjourned untill monday next the 29a Ins1 at 9 o Clock and Open’d Accordingly and Adjourned untill Tuesday morning the 30th Ins1 at 11 a Clock, and Open’d Accordingly and Adjourned untill 9 o Clock on Thursday morning the 2a of May and Open’d Accordingly.
A Claim put in by Pieter Couwenhaven Viz1 and A Plea by his Adv° The Court was Adja untill 3 o Clock in the Afternoon and Open’d Accordingly A Bond was given to the Captors to pay Double Cost in Case The Court was Adjourned untill further Notice
(¿* Is the whole Cargo on board that was when you took her
Anr There is all besides one chest of Money which we took out and carried on board the man of war, The Surgeon of the Prize told me it contained twenty five thousand Dollars but by the Bulk I believe there was more
Q* Where is the Commission you had to Command the King of Spains ship
Anr I was sent on board the Prize in such a Hurry that I had not time to take my chest out of the man of war and so left that Commiss11 on board her
*305Qf What is the Penalty or forfeiture of A Vessel belonging to A N eutral Nation being found with Spanish Effects on board
Anr One Commodity of Spanish Pr'oduce Subjects the whole Vessel and Cargo to Confiscation
Qf Are the Negroes and Molatoes that are on board this Ship Slaves or freemen
Anr They are all free men
Qf How many Cannon has she
Anr Twelve
Qf How many Tons
Anr I think about 240 Tons
Qf Are the Papers now Produced in Court all that were found at the time of Capture
Anr Yes.
Cosme Q Zegarain
Truly translated into the Spanish Language
Andre Franco being duly sworn on his oath declared that he was Boats"3 mate of the Nostra Seniora de Carmen and Second Officer on board the Prize when taken by Cap* Allen and Cap* Marshall and the sa André Franco being askd the several Questions that were Put to Cosme Zegarayn on his Oath declared the Answers by the sa Cosme made are true in every part. Save that he does not know what became of sa Cosme’s Commission but that he knows he was the Second Comm' of the Spanish man of war save also that he knows not what papers were on board at the time of Capture and believes the Prize to be About three Hundred and fifty Tons
his
Andre X Franco mark
Monday Morning 9 “Clock The 6th of May 1745
The Court was Open’d and Zachariah Polack was sworn Dutch Interpreter. A Bag of Papers directed in Dutch to the Directors of the Dutch West India Company and sealed w*h their seal was Produced by the Claimant in Court. Objections made by the Captors Advo3 Overrul’d and Admitted by the Judge The aforem4 Abraham Hising being Sworn in Court Saith that the Afores4 bag of Papers was brought on board by an Officer from the Gover. of Curracoa the night before the sa Dutch ship left Curracoa
Qf Are the Papers now produced in the Above Bag all the Papers that were on board sa Dutch Ship Except what was taken away by the Spaniards
Ar They are all that I know off
Jan Amaniou the Dutch Doctor was interrogated in Court on Oath if he ever heard The Cap*3 Allen and Marshall demand any papers from the Pieter Cowen Haven and Answered he did not.
*306The Court was adjourned untill 9. oClock on Wednesday morning the 8th Ins4 Tuesday May 7th the following Evidence’s were taken in Private Viz4
Wednesday May the 8th the Court was Opend Accord8 to Adjournm4 The Spanish original and Translation of the Papers Delivered in Court by the Captors Mark’d A A letter taken out of the Bag Afores4 wrote in Dutch and translated into English by the Sworn Interpreter for dutch, in which letter was the following Manifest etc.
Cap4 Peter Marshall and C. J: Allens Certi: Commiss”3 and Instructions and copy of Bonds were Produced in Court, to which the Advocates for the Claimant Objected its being A Part of the Evidence in this case, and demanded where the Bonds was given and was Ans4 by the Advoc3 for the Propon43 they were given in the Secretaries Office •— which the s4 Advo3 for the Claimant said was not the Proper place and therefore s4 Comiss”3 ought not to be Admitted, but was rec4 by order of the Judge
A Question was Put by the Judge to the Kings Adv° demanding if it were regular to deliver or return Original Papers that were deliver’d in Court To which the s4 Advo: Answer’d it was regular to return them having Copies in the Office
A Dutch Pass was delivered by the Claim43 in Court w4h the English Translation Viz4 A License from the West India Company in Dutch with the Translation in English delivered in Court by the Claim43 Viz4 A Dutch Bond w411 the translation was Deliverd in Court Mr Honyman J Open’d and Plead to the Merrits of the Case and Adv° for Propont3 j a reply by Mr Auchmuty Adv° for the Claim43
The Court was Adj4 untill two A Clock in the Afternoon and Open’d Accordingly
Mr Bollan Adv° for the Claim4 made A Discourse Mr Updike Adv° for the Propon4 closed the Arg4 The Court was Adj4 untill further Notice
Friday May 10th the Court was Opend and A Decree was given by the Judge as follows — And from the s4 Decree and Sentence afores4 and every part thereof the s4 Peter Couwenhaven the Claim4 Afores4 appeald to the R4 HonbIe the Lds. Commissioners for receiving hearing and determining Appeals in Causes of Prizes, which was granted the s4 Claim43 complying with the law in that Case and A memorial was presented by the s4 Claim4 Viz4 Bond ordered to be taken for the Prosecution of s4 Appeal The Court was Adjourned untill further Notice Bond was taken by order of the Judge from Mr Wendal eta for the Appeal A Warr4 Appointing Appraisers The Appraisement Charges Allowed by the Judge Bonds taken by Order of the Judge from the Agent and Owners for the Amo4 of the Appraisement deducting the Charges as on file
[Admiralty Papers, III, 27]
And Peter Corvenhoven a Subject of their high and mighty Lords the States general of the United Netherlands late Master of the Ship aforesaid *307having Enter’d his Claim to the sa Ship (the name whereof is the William Galley) with her Cargo for the Subjects of their sa High and Mighty Lords to Whom the Same Belongs Comes and Defends and Says that the sa Ship and Cargo or any part thereof wn taken by the sa James Allen and Peter Marshall Did not belong to the King of Spain his Subjects or Vassals or others Inhabiting within his Countries Territories and Dominions or Any of them But that the sa Ship and Cargo was in time of peace betwn their sa high and mighty Lords and the King of Spain by a Spanish Ship of force contrary to the Law of Nations and to the right of Navigation to the Subs of their sa high and Mighty Lords belonging unjustly Seized and Taken from the said Peter Couvenhoven as he was prosecuting a Voyage therein from Curracoa parcel of the Doms of their sa high and Mighty Lords directly for and toward Amsterdam in the Province of Holland in such Manner as the sa Peter has in his Claim particularly Sett forth and the sa Peter Says that as some of the Spaniards who had unjustly Seized and taken the sa Ship Wm Galley were Carrying away the Same the sa Ship was retaken by the sa James Allen and Peter Marshall in the Privateers aforesa and the sa Peter Corvenhoven Says that as the sa Ship Wm Galley and her Cargo was unlawfully taken from the Subjects of their sa high and mighty Lords by Subjects of the King of Spain in Amitty with the sa States General and was afterwards retaken by Subjects of the King of Great Britain a Prince also in Amity with the sa States General the Same Ought not to be Condemned as lawfull prize but restored to the sa Petr Corvenhoven and of this he prays Judgm* etc.
Rob* Auchmuty
W Bollan
[Admiralty Papers, III, 28]
At a Private Examination May 3a 1745.
Cosme Zegarayn on Oath in Court Ansa the following Ques*s
Ques* By whom was Don Pedro de Garaecochea Commisionated
Ansr By the King of Spain and the Governour of the Havanna
Quest Did you ever see his Commission
Ar Yes.
Q* from whom did you receive your Commission
Anr from the Governour of the Havanna
Q* Is it Usual for the Governour of the Havanna to grant Commissns to the Commanders or Officers of the Kings Ships
Anr It is usual for the Govr of the Havanna to grant Commisns only to those Vessells filled out on the Kings Acco* from the Havanna and for the Other Spanish Ports in America but not for any of the Kings fleet.
Qn gy whom was Don Pedro’s Commiss11 Signed
Anr He had one Signed by the King of Spain and One by the Governour of the Havanna.
Q* What Number of men was their on board the Ship you belong’d to
*308Anr Three Hundred and thirty Including the Officers and fifty Grenadeers
Did you see any Instructions from the Gov4 Of the Havanna
Anr I see no Other Instructions but what was included in Commis4
Q* Did you ever read the Govrs Commissions
Anr I have read it many times and it is the same as my own
Q* Was there any Instructions in S4 Commis’n for taking any Vessel having on board any of the Growth or Produce of the Spanish Settlements
Anr We have Such Instructions in all our Commissns even to take A Spanish Vessel if the S'1 Produce be not Registerd
Qf How are Such Effects distributed that are so taken by a Kings ship.
Anr Two thirds for the King the remainder for the Crew
Q* How are the Effects distributed taken by a Privateer
Anr One Half to the Owners the Other half to the Crew
Quest4S Put by the Claimants Advocates
(Ñ What Officer was you Named in yr Commiss4 on board the Nostra Seniora del Carmen.
Anr Second Captain
Q* What was your Pay as Second Captain
Anr fifty Peices of Eight per month
Q* Was you ever an Officer in Any of the Kings fleet
Anr No
Q4 Did you ever tell any of the Dutch Crew that the Ship Nostra Seniora del Carmen' was A Privateer
Anr Yes in A Joking way
Q* Did you ever tell any of the Dutch Crew that the Ship Afores4 was Own’d by any Persons at the Havanna, in part or in whole
Anr No
Qj How long did the Nostra Seniora del Carmen and the Ship brought in here by Capts Allen and Marshall keep Company before they Parted
Anr five or Six Days.
Qn What weather had you during s4 time
Anr The first three or four days was fair the last two rainy and Squawty
Q* How long After the Dutch ship was taken did you go on b4 to Com4 her
Anr About an hour
Q* Did you ever go on board the Spanish Ship after you went on board the Dutch Ship
Anr No.
Q4 Did any and what boats (at any and what times) Pass on board the Spanish Ship after you went on board the Dutch Ships
Anr Within A Quarter of an hour after I went on board the Dutch Ship I sent her boat on board the Spanish Ship which returnd immediately *309and According to the best of my Remembrance the Second day after the taking Sa Dutch Ship the Spanish Ships boat came on board the dutch Ship, but certainly it was after the first day following the Capture and in about two hours the Boat returned to the Spanish Ship and A Boat came on board the Dutch Ship which belonged to A Spanish Brigantine in Company with the Spanish Ship, (which Boat) came first from the Spanish Ship with the Spanish boatswain, and Afterwards went once or twice on board the Sa Brigantine and brought Several men on board Sa Dutch Ship which to the best of my remembrance was all upon the same Day.
Q* Where did you and Don Pedro de Garacochea condemn’d the Dutch ship
Anr On board the Nostra Seniora del Carmen
Q* In what manner did you condemn her
Anr We use’d no force in Proceed8 to condemn her but Don Pedro myself and all the Other Officers agreed amongst our Selves that she was a good Prize and the whole Crew rejoised
Q* Was the Master of the Dutch ship on board the Spanish Ship at the time you and the Other Spanish Officers declared the Dutch Ship to be A Prize or at any time before
Anr No
Q* Was there any officers belonging to the Dutch Ship then on board or at any time before
Anr The mate was on board and As soon as he enter’d the Vessel I saw him go towards the Cabbin before the sa declaration But did not see him go into the Cabbin being busy’d about the Vessels Affairs
Truly translated by Moses Lopez ’ 7 r
„ . , T Sworn Spanish Interpreter
„ „■ Cosme Zigaram
Andre Franco being Sworn gave Answer to these Quesns
Q* Was you on board the Nostra Seniora del Carmen when the Dutch ship Struck to her
Anr Yes
Q* Who was Captain of that Ship
Anr Don Pedro de Garaicochea
Q* Where was she fitted out from
Ar from The Havanna
Q* When
Anr the 13th of Jany last N. O.
Q* What office did you Sustain
Anr Boatswain Mate
Q* Who Ship’d you and upon what Pay
Anr By Don Pedro Garaciochea at nineteen Ps of 8/8 per Mo.
Q* Who are the Owners of sa Ship
Anr The King of Spain
*310Qj In case you take A Prize how are they divided
Ar As Usual that is two thirds to the King and on[e] third to the Crew
Q* After the Dutch Ship Struck when did you go on board her
Anr the third day the day She Struck included
Q* After you were on board how Often did you see Boats Pass from or to the Dutch Ship
Ar None at all
Q* When you were on board the dutch ship did you ever tell any Person that the Nostra Seniora del Carmen was A Privateer
Anr I remember well I did not
Q* Upon yr Oath did you not tell the Doctor or any of the Crew of the Dutch Ship that the Sa S. Ship was own’d by the Govr of the Havanna and by the Cap* of the Spanish ships wife’s father
Ar I did not but I told the Doctor of the D. Ship that the Spanish ship was built by the Captains Wife’s father and that the Govern* of the Havanna took her for the Kings use
Truly Translated into the Spanish
Tongue by Moses Lopez
his Andre X Franco mark
Zacharian Polock was Sworn Dutch Interpreter
Abraham Hiving of the city of Amsterdam being Sworn gave Anr to these Questns
Was you Shipd on board the William Galley now in the Port of Newport where when and by whom in what Station and for what Voyage
Anr Yes I was shipd a year ago the first day of last January by Pieter Couwenhoven masr of Sa Ship as first mate from Amsterdam to .Curracoa and directly back to Amsterdam.
Q* of what Prince or State if the sa Mast1' A Subject or reputed to be A Subject according to your best knowledge and belief
Ar A Subject of the High and Mighty Lords the States General of the united Netherlands
Qt Before your departure from Amsterdam did you know or have you heard who were the Owners of the Sa Ship and of what Prince or State were they Subjects
Anr I dont know them all but know some Namely the Sa Captain William Beth. William Bacter son of Derrick Hermon Schutte and heard that Francis Robin was one and the widdow of Jacob Middlehoven and sons all Subjects of the Afores3 States
Do you know or have you understood or heard that the Subject or Subjects of any other Princes or States was interested therein
Ar No
Q* Do you know or have you ever heard that there was any Change or *311transiere of Property of sa Ship from the time of your leaving Amsterdam untill the time you were taken by the Spaniard.
Anr I know not nor have ever heard any
O* Had the Ship any Cargo on board when she saild from Holland
An1' She was full in Amsterdam
Qn Do you know or have you heard who were the Owners shippers or freighters of that loading and whose Subjects
Anr I have heard they were Merchants in Amsterdam and Subjects of the Sa States
Q* Have you heard or do you believe that the Subjects of any other Prince or State were owners or Shippers of sa Cargo
Anr I never heard nor do I believe that the Subjects of any other Prince or State were owners of sa Cargo
Qj When took you your departure in sa Ship from Amsterdam and when did you Arrive at Curracoa
Ar We left Amsterdam the 19th of May last N S and arrived at Curracoa the 12th day of July N S following.
Q* In sail from Amsterdam to your arrivall in Curracao did you Steer for any other Coast or Place
Anr No but saild directly for Curracoa
Q* When did you take your departure from Curracoa
Anr The Sixth of March N. S bound for Amsterdam
Q* from the time of the landing at Curracoa to the time of the departure from thence as Afores4 did you and the said Master with the Sa Ship remain at Curracoa
A1' Yes
Qn Whilst the ship so laid at Curracoa was their Shipd on board her any and what Cargo or loading and for what Port
Anr There was Sugar Cocoa Tobacco Hides Dye wood and Sundry other goods and some small remains of the Old Cargo left on board all to be delivered at Amsterdam.
<2* Whose Subjects were the Owners or Shippers of the sa Cargo, to the best of yr knowledge
Anr Subjects of the States Afores4 and of no other Prince or State that I know or ever heard.
<2* After your departure from Curraco bound for Amsterdam when where and in what manner was your Ship Seized by the Spaniards
Anr On the 18th of March last N S in Prosecuting our Voyage for Amsterdam We was Attack’d by A Spanish Ship and Brigantine, the Ship had 30 Guns and the Brign 12. the Ship hailed us and ask’d from whence we came, our Cap* Answerd from Curracoa the Spanish Cap* Ask’d where we were bound our Cap* Ans4 to Amsterdam, thereupon the Spanish Cap* said Strike for the King of Spain and bring your boat on board to which our *312Cap* replyd send your boat on board for mine is leaky whereupon the Spanish Ship fired at us and some of the Shot took us bitwixt wind and water Then We lowred our Sails and hoisted out our boat.
Qn Did you go in that boat on board the Spanish Ship
Anr Yes.
<2* Did the Cap* deliver you any and what papers to carry to the Comm' of the Spanish Ship to inform them who you were
<2* Yes there was A Sea Breif in A tin Box which I show’d to the Captain
<2* How did you know the Contents of that Paper it being in A tin Box
O'* The Spanish Cap*" took it out of the sa Box and laid it on the table and I read so much of it that I knew it to be the Sea breif
<2* Did you keep a direct Course from Curracoa for Amsterdam untill the time of your being Seized by the Spaniards
Anr- Yes.
Qn Did you take on board any monies goods wares or merchandizes from the time of yr departure from Curraco untill the time of your being Seized as afores4
Anr No
<2* How long was you on board the Spanish Ship
Anr About twenty four Hours
Q* While you were on board did you know or hear that the Spanish Comm' called his Officers together and try’d and declared your Ship to be A lawful Prize or was any oath Administerd to you
Anr I never knew or heard that She was so tryed or declared Prize neither was there any oath Administerd or Offer’d to me
<2* Did the Commodore of the Spanish Ship go on board the Dutch Ship and carry you with him and did the Sa Commodore take any Gold and Silver out of sa Dutch Ship and carry on board the Spanish Ship
Ar The Commodore carry’d me on board the dutch Ship and took A Quantity of gold and Silver out of Sa Dutch Ship.
(I* Do you know or have you heard the Spanish Commodore the second Cap* or any other of the Spanish Officers say or declare that the said Spanish Ship was A Privateer and fitted out at the Havanna and there own’d and by whom
Anr The Commodore told me she was A Privateer fitted out at the Havanna and also the Second Cap* told me the same on board our Ship at divers times and the Boatswain André Franco told me Several times She was A Privateer fitted out at the Havanna And the Docr of the Spanish Ship informed me the same and further that She was owned at the Havanna and that-the Commodore was one part Owner and his wifes father Another Part Owner the Governour of the Havanna Another part Owner and Another Part Owner whose name I have forgot
*313Q* When you caxry’d the sea breif on board and Show’d it to the Spanish Commodore what did the Commodore say he wa do with the dutch Ship
Anr that he would carry her into A Spanish Port and See what he could do with her there
Q* How long did you keep Company with the Spanish Ship when and in what manner did you leave her
Anr We kept Company five or Six days and lost her in the Night
CP What Course did you Steer and for what Place and by whose order
Anr for the Havanna by order of the Second Spanish Cap*
(P When and where was you taken by the English Privateers
Ar The 27th of March N S. by A Place called Sugar Key
Q. Where was you taken by the Spaniards
Anr fifteen Leagues to the Northward of Mona
Quesns put by the Proponents.
(P what did yr Cargo Consist of which you took in at Amsterdam and carry’d to Curracoa
Anr Powder belonging to the west india Company there mark being on it
(P Was the Cargo you carry’d to curracoa landed there or put into any Other small Vessel to be carried to Other places
Anr It was all landed there and I know no further
(P Was the Cargo now on board taken from Curracoa or out of any Vessells
Ar The Sugars was brought on board on Sloops and all the Other goods was taken from the Shore
£P Do you understand the Spanish Language
Anr Yes A little
(p In what language did the Doctor and the Other Officers tell you that the Spanish Ship was A Privateer and that she was own’d at the Havanna Ar In Spanish
(P To whom did the money belong that was taken out by the Spanish Corn*
Ar To the Merchants in Amsterdam
(P Did you give any Acco* of what cargo you had on board to the Spanish Commr when first you went on board
Ar Yes.
(P What Number of men was there on board and was there any soldiers
Ar I believe there was 350 amongst which was several Soldiers which I distinguishd in the Engagment by their Capps, (which capps) were all pull’d off when I came on board
(P Did the Spanish Captn demand all yr Ship Papers when you were first taken
*314Anr Not then but After the Comm1' went on board the Dutch Ship the Dutch Cap* Open’d his Desk and deliver’d him A large Bundle of papers
Abraham Hisingh
At A Private Examination May 4th
This Deponent further saith that the Sloop out of which the Sugars .were taken on board the Ship belonged to A Dutch Merch* in Curraco
Q* ' Have you any Interest on board the sa Ship and what
Anr I have two Hogsheads of Sugar and fourteen Seroons of Cocoa on freight and have on board as An Adventure three Small Casks Sugar and Nine Cannisters of tobacco.
Abraham Hisingh
Jan Amaniou A Native of Holland and A Subject of their High and Mighty Lords the States being Sworn gave Answer to these Questns
Q* Was you Shipd on board the William Galley now riding in the Port of Newport, where when and by whom in what Station and for what Voyage
Ar I was shipped on board the William Galley at Amsterdam About the first of May N. S was A twelve Month by Pieter Couwenhoven the Master as Surgeon for A Voyage from thence to Curracoa and from thence back to Amsterdam
Qn of What Prince or State is the Master of Sa Ship a Subject
Anr Born in Holland and A Subject of the Sa States
0† did you know or have you heard who were the Owners of Sa Ship and of what Prince or State were they Subjects
Anr I know William Beth, the Captain William Bacter, William Bacter son of Derrick Herman Schutte, Francis Robi the widow of Jacob Middlehoven and Sons all Subjects of the Sa States and Never heard or understood that the Subject or Subjects of any other Prince or State were Interested Directly or indirectly therein.
Qj Do you know believe or have you heard that there was any Alteration or transfer of Property of Sa Ship from the time of yr being Shipped as Afores3 to the time of yr being taken by the Spaniards
Ar I neither know nor believe that there was.
Q* Do you know or have you heard who were the Owners Shippers or freighters of the Outward bound Cargo on board of Sa Ship and whose Subjects they was.
Ar The West India Company the Captain myself and several Other Merchts of Amsterdam were the Shippers or Owners of Sa Cargo, and all Subjects of the sa States and I never heard nor do I know that the Subject or Subjects of any Other Prince or State were Interested therein.
Q* When took you your departure in sa Ship for Curracoa and when did you arrive there
*315Ar The 19th of May last N. S left Amsterdam and the 12th of July N: S following Arrived at Curracoa
Q_n Did you keep your direct Course as near as you could for Curracoa or did you Steer for any other Coast or Place before yr Arrival at Curracoa
An1' We Steerd directly for Curracoa and Attempted to make for no other Place
Qn When did you take yr departure from Curracoa and for what port or Place to finish S4 Voyage according to yr Shipping
Anr On the Sixth day of March last N. S bound directly for Amsterdam where the Voyage was to be ended.
Q11 from the time of yr landing at Curracoa to the time of yr departure from thence as Afores4 did the s4 Ship, the S4 Master and the mate of the s4 Ship and yr self remain there.
Anr They did to my certain knowledge
Q* Whilst the Ship lay at Curracoa was ther Ship’d on board any and what Cargo or loading and for what Place, as you know or believe.
Ar Yes there was A Cargo of Sugar Cocoa Coffee Hides and sundry other goods and Merchandize all to be carried directly to Amsterdam and there to be deliver’d
Qt 'Were any of these goods so Ship’d taken directly out of Sloops or small Vessells on board of the Ship or was they taken from the Shore
Ar Some Sugars were taken out of Sloops Alongside of the Ship the Other goods and some Sugars were all taken from the Shore
Q* Do you know or have you heard to whom those Vessells belonged out of which such sugars were taken and put on board, or from whence those Sugars came
An1' I heard and verily believe it to be true that the Vessels out of which these Sugars were taken on board belonged to Mr Cornelius Plier A Merch* in Curracoa and my Particular Acquaintance
Q* Do you know or have you heard of what Growth or Produce those Sugars were that were so taken on board.
Anr The Produce of Martinees as the S4 Merch* informed me who Ship’d the S4 Sugars from thence to Curracoa
Q* After yr departure from Curracoa when where and in what manner was your ship Seized by the Spaniards
An1' On the i8ts day of March last N: S as we were prosecuting our Voyage and Steering our direct Course for Amsterdam about 15 Leagues to the Nortward of Mona A Ship of About 30 Guns and A Brig* of about 12 Guns trail’d us, asking from whence we came and our Cap* answer’d from Curracoa. they Ask’d us where bound our Cap* Ans4 to Amsterdam The Spaniards said Stike to the King of Spain Put you boat out and come on board. Our Cap* said to them you must send you boat for he could not, and thereupon The Spanish Ship and Brig* gave us a Broadside and two of the *316Shot Struck between wind and water upon which we lowred our sails and hoisted out our boat in which the mate and four hands went on board the Spanish Ship but before the mate went into the boat I [saw] our Cap4 take out of his Chest A tin box and deliver it to the mate saying there is my Papers and Seabrief.
Q* From the time of yr departure from Curracoa to the time of yr Seizure as Aforesaid did you keep yr direct Course as near as you could for Amsterdam without Attempting to make any Other Coast or Place what soever.
Ar Yes we did.
Qt During said time did you take or receive on board any monies goods wares or Merchandizes whatsoever
Ar No
Qt Were all the Monies Goods wares and Merchandizes on board your ship when taken put on board yr sa Ship when at Curracoa
Ar Yes.
Q* Did the Spanish Commodore so called come on board yr Ship after she was taken and how long did he Stay there and did he carry any gold or Silver out of yr Ship on board the Spanish Ship
Anr Yes and Stayed on board about two hours and carried about forty thousand Peices of 8/8 on Gold and Silver on board the Spanish Ship
Qn Did he take any Papers and what out of Sd Dutch Ship
Ar He took Bills of lading Books and sundry Other Papers
Qt How long was you in Company with the Spaniards after you was taken
Ar from the 18th to the 23a of March last N. S
Qn During which times who took the command of the Dutch Ship
Ar The Second Spanish Captain and about thirty five Spaniards under him
Qt During this time did you see Boats Pass and repass from the one ship and the Other and how often
Anr The first day I saw Boats Pass twice the Second day I saw one boat Pass and the third or fourth day I saw A boat pass twice
Qt Do you understand Spanish
Anr Yes
Qn Did you See or hear the Captn in any of them boats send his boy on board the Spanish Ship to bring any and what things to him
Anr The first day I heard the sa Cap4 order his Boy to go in the boat on board the Spanish Ship and bring him his Journal his Map and his Quadrant and Accordingly I saw the boy go on board the Sa Ship and return with the Journal Map Quadrant and some tobacco.
Qt Do you know or have you heard or Understood that the Spanish Comm' the Second Cap4 or any of the Spanish Officers declare the Sa Spanish Ship to be A Privateer where own’d and by whom
*317Ar I never heard the Commodore declare she was A Privateer, but I heard the Second Cap* and all the Officers that were on board our Ship frequently declare that She was A privateer and the Brig* Another that the Sa ship was fitted out at the Havanna and the Boatswain particularly and Other Officers and Spaniards on board frequently told me she was own’d there and that she was Own’d by the Govr of the Havanna. The Commodore, his wifes father and the Govr of More Castle
Q* When you lost Company of the Spanish Ship what Place did you Steer for
Ar for the Havanna
Q* When where and in what Manner were you taken by the English Privateers
Ar On the 27th of March N. S. in the Old Streights of Bahama the Sa Privateers came up and fired at us upon which the Spanish Captn fired A Broadside at them under Biscayne Colours and then Struck. woh colours the Spaniards made on board the dutch Ship out of some old Colours found on board
Quest”8 Put by the Proponents
Qn What did yr Cargo Consist of that you took in at Amsterdam and carried to Curracoa
Ar Various kinds of Merchandize
Qf Was there any Powder
Ar Not that I know off
Q* Did yr Cap* or any Person or Persons that you know of employ any Vessel or Vessels to go to any and what port to Purchase the Cargo or any part thereof that was put on'board your Ship at Curracoa
Anr No
Q* Do you know whether the Captain of yr Ship Signed any bills of lading for the Monies taken on board yr Ship
Ar Yes he signed Bills of lading at Curracoa to be delivered to Several Merchants and others at Amsterdam and never heard that any Part of it belonged to Any Subject of any other Prince or State whatsoever and that part of Sa Money was sent to Curracoa by the King of Spain in order to make Satisfaction to the Merchan*8 in Curracoa for an illegal Capture made by his Subjects upon the States Subjects
Q* Have you heard or do you know what Number of men was on board the Spanish Ship if any Soldiers and how many
Ar I heard the People say there was 370 men and I saw Soldiers but cannot tell what Number.
Q* Do you know or ever heard what Growth or Produce the Sugar Cocoa Coffee Hides and Other Merchandize is off, that was put on board yr Ship at Curracoa
Anr As to the hides I Apprehend they came from the Spanish main *318and as to the Other Goods I cannot tell nor have I heard of what Produce they are
Q* Has the mate any Interest on board this Ship
Ar Yes he is A freighter has some goods on board on freight
Jan Amaniou
Henryck Otas A Subject of the States General on Oath gave Answer to these Questns
Q* Where was you Ship’d on board the William Galley and for what Voyage
Ar I was Ship’d at Amsterdam for A Voyage to Curracoa and from thence to Amsterdam again and Accordingly went in the Sd Vessel to Curracoa.
Q* Did you touch at any other Place or Port from Amsterdam while you Arrived at Curraco.
Anr No
Qj When did you leave Curracoa
Ar The 6th of March last N: S
Q* From the time you Arrived at Curracoa untill the Sd 6th of March did you your Cap* yr mate yr Doctor and the Ship remain at Curraco
Anr Yes
Q* From the time you left Curraco to the time of being taken by the Spaniards did you go into any other Port or Place whatsoever
Ar No
Q* Do you understand Spanish
Ar No
Do you know if the Second Spanish Cap* sent on board the Spanish Ship for any things
Ar Yes he sent his Boy and I saw him return with A Quadrant a Book A Map and some tobacco and the Boy deliver’d them to me and I carried them in to the Cabbin
Henderic Ottes
To the truth of the Above evidence Hanz Clouztuevas Sworn in Court
hanz Clourzuw
Truly translated in Dutch by M Zachariah Polock
[Admiralty Papers, III, 31]
At a Private Examination May 7th 1745 Cap* Peter Marshall being Sworn in Court Ansd these Questns
Q* Upon your taking of the Ship did you or Cap* Allen demand of Pieter Couwenhaven any Papers respecting the Ship and Cargo and what was his Answer.
*319Anr Yes he said That the Spaniards had taken all his Papers from him and that he had none on board
Q* How did you unsterdand (sic) the sa Pieter Couwenhaven he being a Dutchman
Ar I Understood what he said in Part and what I did not understand the Doctor Jan: Amaniau Interpreted in English to me
Peter Marshall
Cap* James Allen was also Sworn and gave Ansr to these Ques‘s
Q* Upon your taking of the Ship did you or Cap* Marshall demand of Pieter Couwenhaven any Papers respecting the Ship and Cargo and what answer did he make
Ar Yes I ask’d him for his Papers and he told me the Spaniards had taken them all from him
Q( In what Language did the sa Pieter make that Answer
Ar Partly in English and what he could not speak in English the Doctor Interpreted for him
(A Did the Doctor Interpret this Answer to you
Ar To the best of my knowledge he did
James Allen
[Admiralty Papers, III, gs]
I have carefully perused the evidences in Preparatorio concerning the Ship now in question as also have given due attention to the Pleas of the advocates on both sides it thereby appairs that the Ship now libeld aginst by James Allen commender of the Sloop Revenge a private man of war and Peter Marshal Commander of the Sloop Success another private Man of war was commended by Cosme Zaygaryn a Spaniard at the time when thy conquerd her, it also appairs that the sy’d ship did formerly belong part to Peter Couvenhoven and the rest to several other Persons residing at Amsterdam all subjects to their Heigh and Mighty Lords the States of the United Netherlands and that Peter Couvenhoven was Capt or Skipper thereof who now in court appairs as Claimant for the syd ship and her Cargo for himself and others and says that the sy’d ship was called the willem Gaily when he commended her and that the whole ship and Cargo did belong to the Subjects of the before mentioned States, it also very plain appairs that the Ship Willem Gaily was on the eighteend day of March last N. S. and seized and taken by a Spanish Man of War between the Islands of Mona and St. dominge caled the nostra Seniors de carmen of theerty Guns and three Hundred and fifty men Commanded by Don Pedro de Garawehea becase the aforesy’d ship was loaden with Spanish effects for which reason the aforesy’d ship and all her cargo and monnys was by the Laws of Spain liabel to confiscation and accordingly the aforesy’d Don Pedro de Garawehea and Cosme Raygaryn who *320was Second Capt of the before mentioned Spanish man of war condemned and pronounced the beforementioned Ship Willem Gaily a lawfull Prize to the use of the King of Spain his Subjects and Vassals as by virtue of their Commissions thy had a right to do, and there uppon took out oft the sy’d ship all the monny to be found and carried the same on board and the Spanish man of war the sy’d D.P.d. G. gave to the beforementioned Cosme Zaygaryn a Commission and put theerby six Spanish Sailers on board the Ship willem Gaily with orders to conduct the syd Ship to the Havanna accordingly the sy’d Cosme Zaygaryn made sail for the Havanna and in nine days after namely the tweenty sevent day of the same month in the Streight of bohema she was met with by the before mentioned James Allen and Pete Marshall when the sy’d Cosme Zargaryn Hoisted Spanish collours on board the aforesy’d Ship willem Gaily and gave the sy’d James Allen and Peter Marshal a broad side and when he found that thy where too hard for him he struck to them as being conquerd consequently a lawfull Prize by the rights of war I therefore adjudge and condemn the before mentioned Ship with all her Guns tackels and appurtinances as also all her cargo and monnys and Slaves as in the libel set forth as a lawfull prize to the aforesy’d James Allen and Peter Marshall their owners and company as thy amongst themselfes have or shall hereafter agree I further decree that all such goods on board sy’d Ship as are liabel to pay duty that the same be punctualy pay’d to his Majesty’s Collector of the Customs here
Leonard Lockman
[Admiralty Papers, III, 30]